DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/14/2022 has been entered. As directed by the amendment: claims 1, 3 – 6 and 8 are amended. Claims 9 -14 are withdrawn. Thus, claims 1 – 8 are currently pending. The amendments made to claims are sufficient to overcome the indefiniteness rejections made under 35 U.S.C. 112(b) to claims 5,6 and 8 in the Non- Final Rejection dated 12/20/2021 and those rejections are withdrawn. Applicant’s Arguments/Remarks are full considered (see “Response to Arguments” section) and the following Final rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Flesch et al. (US 2011/0072660 A1), herein after Flesch.
Regarding claim 1, Flesch discloses a method for producing an additively manufactured object (a method for manufacturing at least a portion of a metal part by forming  metal beads  in several consecutive layers,  (abstract , FIG.3 and FIG.4)) comprising melting and solidifying a filler metal to successively form weld beads one weld bead at a time  and depositing the weld beads adjoining each other, thereby forming a weld-bead layer (successive mutually parallel beads are formed to produce the first layer A wherein  first bead 11 is deposited, followed by a second 12 weld bead while adjoined by overlap 112, ( 0028, 0029 and FIG.3)), and repeatedly depositing a next weld-bead layer one weld bead at a time successively on the formed weld-bead layer to conduct additive manufacturing (a second layer B is subsequently formed on the first, wherein the first bead 11′ of this second layer is formed on top of the beads of the first layer, while being centered on the overlap zone 112 of the first two beads 11, 12 of the previous layer A and repeating the procedure as many times as necessary in order to obtain the desired height of the part to be produced, ( 0030, 0031 and FIG.3)), the method comprising a bead formation step of forming a new weld bead so as to fill a recess formed by at least three previously formed weld beads of the weld-bead layer and the next weld-bead layer, in a cross-section perpendicular to a longitudinal direction of the weld beads (the first bead 11′  (new bead) of the second layer is formed parallel to the beads of the first layer (which is in a cross-section perpendicular to the longitudinal direction (axis) of the first weld bead layer, see FIG.3), while being centered on the overlap zone 112 of the first two beads 11, 12 of the previous layer A, ( 0029 -0031 and FIg.3)) please note, because the strategy disclosed here involves producing a part by successive application of layers of weld beads on a previous layer formed by at least four adjoining weld beads (weld bead 11 -14) as shown in FIG.3 ), the filling of a recess formed by at least three previously formed weld beads of the weld-bead layer and the next weld-bead layer is inevitably carried-out here, see annotated figure 5 of the application and FIG. 3 of Flesch enclosed here)).

    PNG
    media_image1.png
    452
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    1005
    media_image2.png
    Greyscale

Regarding claim 2, Flesch discloses the method for producing an additively manufactured object according to claim 1, wherein in the bead formation step, a bead size of the new weld bead is changed such that the recess is filled up (first bead 11′ (new filler bead) of the second layer centered on the overlap zone 112 of the first two beads 11, 12 of the previous layer and next, the second bead 12’ ( second filler bead) is produced like the previous ones while ensuring an overlap on the first, this overlap varying from ¼ to ½ of the width of the bead  (0030),  the filler beads of the second layer are sized to fill the recesses formed by the adjoining  beads of the first layer (see FIG.3)) .

Regarding claim 3, Flesch discloses the method for producing an additively manufactured object according to claim 1, wherein in the bead formation step, any of boundaries between the at least three previously formed weld beads is used as a target position for forming the new weld bead (first bead 11′  and 12’ (new filler beads) of the second layer are formed to center on the overlap zone 112 of  convective beads (11, 12 and 13) of the previous layer A ( 1, (0030)).
Regarding claim 4, Flesch discloses the method for producing an additively manufactured object according to claim 2, wherein in the bead formation step, any of boundaries between the at least three previously formed weld beads is used as a target position for forming the new weld bead (first bead 11′  and 12’ (new filler beads) of the second layer are formed to center on the overlap zone 112 of  convective beads (11, 12 and 13) of the previous layer A ( 1, (0030)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Peters et al. (US 2011/0108527 A1), herein after called Peters.
Regarding claim 5, Flesch discloses the method for producing an additively manufactured object according to claim 3.
Flesch does not explicitly disclose that in the bead formation step, a torch axis direction of a torch to support the filler metal and melt an end of the filler metal is set to coincide with a bisector of an angle between a tangent to of a pair of the previously formed weld beads and a tangent to another of the pair of the previously formed weld beads, the pair of the previously formed weld beads adjoining each other at the boundary which is the target position.
However, Peters that welding root pass joints (0001), also teaches the method of filling root pass weld (28) by melting of the electrode 32 at the lower knife edge portions in the root pass area 26 and using an arch welding torch (34) of a single electrode (32), wherein the electrode (32) is oriented at a near vertical position relative to the edges (14, 16), generally bisecting the included angle 8 formed by the tangents of adjoining tapered edges, (0020 and shown in FIG. 1 and FIG. 1A included here).

    PNG
    media_image3.png
    626
    891
    media_image3.png
    Greyscale

This orientation of the of torch axis is advantageous gaining access to the root area first and establishing an electrode melt at the root pass area first then filling the weld melt of the joint which will otherwise will be difficult to access when the torch axis is not bisecting the formed angle 9 by the tangents of the joining edges.
Therefore, it would have been obvious for one of ordinary kill in the art at the time of filling to modify the cladding method of Flesch to include orienting the torch axis direction to coincide with a bisector of an angle between tangents of the first and second weld beads adjoining each other in order to establish an electrode melt at the root pass area first then filling the weld melt that forms the joint that otherwise will be difficult to access when the torch axis is not bisecting the formed angle 6 by the tangents of the joining edges.
Regarding claim 6, Flesch discloses the method for producing an additively manufactured object according to claim 4.
Flesch dose not explicitly disclose that in the bead formation step, a torch axis direction of a torch to support the filler metal and melt an end of the filler metal is set to coincide with a bisector of an angle between a tangent to of a pair of the previously formed weld beads and a tangent to another of the pair of the previously formed weld beads, the pair of the previously formed weld beads adjoining each other at the boundary which is the target position.
However, Peters that welding root pass joints (0001), also teaches the method of filling root pass weld (28) by melting of the electrode 32 at the lower knife edge portions in the root pass area 26 and using an arch welding torch (34) of a single electrode (32), wherein the electrode (32) is oriented at a near vertical position relative to the edges (14, 16), generally bisecting the included angle 8 formed by the tangents of adjoining tapered edges, (0020 and shown in FIG. 1 and FIG. 1A included here).
This orientation of the of torch axis is advantageous gaining access to the root area first and establishing an electrode melt at the root pass area first then filling the weld melt of the joint which will otherwise will be difficult to access when the torch axis is not bisecting the formed angle 9 by the tangents of the joining edges.
Therefore, it would have been obvious for one of ordinary kill in the art at the time of filling to modify the cladding method of Flesch to include orienting the torch axis direction to coincide with a bisector of an angle between tangents of the first and second weld beads adjoining each other in order to establish an electrode melt at the root pass area first then filling the weld melt that forms the joint that otherwise will be difficult to access when the torch axis is not bisecting the formed angle 6 by the tangents of the joining edges.
Claims 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view Yuta et al. (JP 2017024062 A), here in after called Yuta.
Regarding claim 7, Flesch discloses the method for producing an additively manufactured object according to claim 1.
Flesch does not explicitly disclose the method comprising: detecting a profile of portions around the recess by a profile detection sensor; and estimating a bead size of the new weld bead to fill up the recess by use of the detected profile detection data on the recess, wherein in
the bead formation step, the new weld bead having the estimated bead size is formed in the recess.
However, Yuta that teaches performing multilayer welding automatically on a lateral groove of an object to be welded (0002), also teaches detecting a profile of portions around the recess by a profile detection sensor (a sensor (24) acquires cross-sectional shape data of a groove (5) using laser irradiator (27) that irradiates the groove(5) with a line laser and a camera 28 that images the inside of the groove (5), (0026, FIG. 1 - 3)); and estimating a bead size of the new weld bead to fill up the recess by use of the detected profile detection data on the recess (based on the cross-sectional shape data, as shown in FIG. 3, it is possible to know the upper and lower ends of the single bead 29 formed in the groove 5, (0027)) wherein in the bead formation step, the new weld bead having the estimated bead size is formed in the recess (in the lamination process, the single weld beads 29 with the upper and lower ends are used to laminate layers of beads 51a to 51c, (0035, FIG.3 and 4)).
The advantage of such a multi-layer welding of a groove using a sensor to detect a cross-sectional shape data of the groove and the bead formation is estimated based on the detected cross-sectional shape data is to enable automated welding even when the shape or size of the required weld bead changes without the need to perform a separate correction welding process (0013, 0063, 0066).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the cladding method of Flesch to include a sensor to detect a cross-sectional shape data of the groove and estimate the formation of the bead based on the detected data in order to enable automated welding even when the shape or size of the required weld bead changes without the need to perform a separate correction welding process as taught in Yuta.
Regarding claim 8, Flesch discloses the method for producing an additively manufactured object according to claim 1.
Flesch dose not explicitly disclose the method comprising: inputting profile data on the additively manufactured object; producing a deposition model for the weld beads indicating a deposition procedure for producing the additively manufactured object based on the profile data; extracting the recess from the deposition model; and estimating a bead size of a weld bead to be formed in the recess such that the recess is filled up with the weld bead and remaking the deposition model such that the weld bead has the estimated bead size, wherein in the bead formation step, the new weld bead is formed based on the remade deposition model.
However, Yuta teaches inputting profile data on the additively manufactured object (a control program with a storage unit (52) that stores the cross-sectional shape data in the groove 5 measured by the sensor 24, (0033)); producing a deposition model for the weld beads indicating a deposition procedure for producing the additively manufactured object based on the profile data (a sequence program for selecting a path pattern based on the cross-sectional shape data in the groove 5, (0033)); extracting the recess from the deposition model (a process determining each bead filling recess from the selected path pattern, (0035, 0036)); and estimating a bead size of a weld bead to be formed in the recess such that the recess is filled up with the weld bead (based on the cross-sectional shape data, as shown in FIG. 3, it is possible to know the upper and lower ends of the single bead 29 formed in the groove 5, (0027)) and remaking the deposition model such that the weld bead has the estimated bead size, wherein in the bead formation step, the weld bead is formed based on the remade deposition model (in the laminating process, the three deposition path patterns are generated wherein each lamination is carried out by a single bead 29, which is executed from the lower end pass to the upper end pass and stacked in the vertical direction and the upper path pattern is programed based on the bead size of the lower path pattern and the recess detected by the already welded lower laminate, (0035, 0066, 0068 and FIG. 3)).
The advantage of such a controlling program capable of inputting profile data on the additively manufactured object; producing and reproducing a deposition model for the weld beads indicating a deposition procedure for producing the additively manufactured object based on the profile data detected by a sensor and welding based on the estimated bead information is to enable automated welding even when the shape or size of the required weld bead changes without the need to perform a separate correction welding process (0013, 0063, 0066).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the cladding method of Flesch to include a control program capable of inputting profile data on the additively manufactured object; producing a deposition model for the weld beads based on the profile data; extracting the recess from the deposition model; and estimating a bead size of a weld bead and remaking the deposition model such that the weld bead has the estimated bead size, wherein in the bead formation step, the weld bead is formed based on the remade deposition model in order to enable automated welding even when the shape or size of the required weld bead changes without the need to perform a separate correction welding process as taught in Yuta.
Response to Arguments
Applicant’s Remarks/arguments with respect to the Rejections made to claim(s)in the Non-Final Rejection dated 12/ 20 2021 have been considered and the following response is given herein.
Rejections Under 35 U.S.C. § 112
The amendments made to claims are sufficient to overcome the indefiniteness rejections made under 35 U.S.C. 112(b) to claims 5,6 and 8 in the Non- Final Rejection dated 12/20/2021 and those rejections are withdrawn.
Rejections Under 35 U.S.C. § 102 and 103
The argument made to the anticipatory rejections under 35 U.S.C. 102 and the obviousness rejections under 35 U.S.C. 103 in the Non-Final Rejection dated 12/20/2021 are fully considered but moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761